Citation Nr: 0530608	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-16 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a low back disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have a chronic low back disorder at 
separation from service.

3.  The veteran's lumbosacral arthritis and degenerative disc 
disease developed many years after service, and are not 
related to any injury during service.


CONCLUSION OF LAW

Low back disability, including arthritis and degenerative 
disc disease, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in July 2003 
effectively fulfills the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  
In March 2005, the Board remanded the case for the 
development of additional evidence.  The claims file contains 
the report of an April 2005 VA examination of the veteran.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Service Connection for Low Back Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
veteran contends that he has a chronic low back disability 
resulting from a back injury during service.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's claims file contains very few medical records 
from the veteran's service.  The only records present are the 
report of a July 1947 service separation examination, and a 
morning report reflecting sick call in April 1947.  In an 
August 2003 letter, an official at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, indicated that 
the remainder of the veteran's service medical records were 
presumed to have been destroyed in a fire that occurred in 
July 1973 at NPRC.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that when a veteran's 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the 


claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The 
Board will comply with this heightened obligation in 
considering the veteran's claims.

The report of the veteran's July 1947 service separation 
examination indicates that no musculoskeletal defects were 
noted at that time.  The veteran's service separation 
document reflects that he had a specialty in telephone and 
telegraph work.

In 1991, the veteran submitted a claim for non-service-
connected pension.  He wrote that he had been unable to work 
since May 1987.  On VA examination in October 1991, the 
veteran reported a history of a low back injury in May 1987.  
Lumbosacral spine x-rays showed advanced degenerative 
disease, including disc space narrowing, at L4 through S1.  
VA ultimately granted non-service-connected pension effective 
from 1991, based on disability due to degenerative disc 
disease of the lumbar spine and hypertension.

In 2003, the veteran submitted a claim for service connection 
for his low back disability.  He reported that he had 
sustained an injury of his back during service, in the spring 
of 1947, when he fell from a telephone pole while repairing 
telephone lines.  He stated that he was taken for medical 
treatment, and that he received pain medication, but no x-
rays were taken.  He related that he was kept in the field 
hospital for two days, and then had two to three additional 
days of convalescence in his quarters.  He indicated that he 
had experienced a lot of problems with his back.  

On VA examination in April 2005, the veteran indicated that 
the fall from the telephone pole during service had been a 
fall of about 25 feet.  He stated that he had continued to 
experience daily back pain from the time of the fall.  He 
indicated that the back pain was worse with standing or 
walking, so he had worked as a truck driver so that he could 
work in a seated position.  He stated that he had retired ten 
years before, due to age and back pain.

On examination, the veteran walked slowly.  There was no 
tenderness to palpation of the back, and there was no muscle 
spasm.  There was pain with motion of the low back, with 
limitation to 90 degrees of flexion, 20 degrees of extension, 
30 degrees of lateral bending bilaterally, and 30 degrees of 
rotation bilaterally.  The veteran was not able to stand on 
his heels or toes to walk.  Straight leg raising signs were 
negative.  Reflexes in the knees and ankles were absent.  
Lumbosacral spine x-rays showed osteophytic changes, marked 
narrowing of the disc spaces from L3 to S1, and mild 
retrolisthesis of L3 over L4.  There was not evidence of a 
gross compression fracture.

The examiner's impression was degenerative arthritis of the 
lumbar spine.  The examiner stated the opinion that it was 
less likely than not that the veteran's current low back 
disorder was related to his military injury.  The examiner 
opined that the current disorder represented progressive 
degenerative arthritis with the aging process.

The veteran's account of falling from a telephone pole during 
service is plausible.  The separation examination report 
showing no musculoskeletal problems, however, is evidence 
against the existence of a chronic back problem that 
continued after service.  The veteran's 1991 report of a 1987 
back injury, and the physician's 2005 opinion that the 
current back disorder is not related to injury in service, 
are also evidence against service connection.  The Board 
finds that the preponderance of the evidence is against 
service connection for the veteran's low back disability.  
That claim is denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


